department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number cc pa apjp tl-n-3551-01 release date uiln memorandum for associate area_counsel chicago group large and mid-size business cc lm rfp chi from curt g wilson s curt g wilson assistant chief_counsel administrative provisions and judicial practice subject validity of consents from executed by field specialists this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent background this matter involves the authority to execute consents extending the period of limitation on assessment form_872 pursuant to sec_6501 of the internal_revenue_code by a team manager of a financial products field specialists group in the large and mid-size business lmsb division in accordance with congressional mandate contained in the internal revenue restructuring and reform act of rra the internal_revenue_service has been undergoing a reorganization for the past two years see pub_l_no sec_1001 112_stat_685 as part of the reorganization many previously existing positions were abolished and a number of new positions were created nonetheless for a majority of service employees especially those at the lower levels business continues as usual although some of these employees have new job titles and many report to different managers their responsibilities and position descriptions remain the same before the reorganization the field structure consisted of four geographic regions each led by a regional_commissioner the regions were further subdivided into districts each district was headed by a district_director the district directors were responsible for all of the work required to be performed in their district to accomplish this they were given broad authority to act and perform certain functions on behalf of the commissioner of internal revenue including but not limited to executing consents waiving the statute of limitation on assessment and collection see generally commissioner’s delegation_order sec_42 and sec_193 sec_301_7701-9 tl-n-3551-01 each district housed among others an examination and a collection_division the district examination divisions were further subdivided into groups each group was responsible for audits of certain groups or classes of taxpayers one of those groups specialized in audit of financial products cases to the extent the group had primary responsibility over a case the group supervised by a group manager was also responsible for monitoring the statute of limitation on assessment for the taxable periods under audit if the examiner assigned to the case was unable to complete the audit within the applicable assessment_period the examiner would solicit a waiver of the assessment statute from the taxpayer if the taxpayer agreed to extend the assessment_period the consent was accepted and executed on behalf of the district_director by the group manager as part of the restructuring the three-tier geographic structure described above was replaced with four operating divisions each serving a specific group of taxpayers with similar needs each operating division is headed by a division commissioner division commissioners like district directors have broad authority to act on behalf of the commissioner in fulfilling and furthering the service’s mission the large and mid-size business lmsb division serves corporations and partnerships with more than dollar_figure million in assets it is organized around five specialized industry segments commonly referred to as industries each industry is headed by an industry director and has one or more director field operations dfo who reports directly to the industry director the industries are customer-focused responsibilities encompass all pre-filing filing and post filing activities as such each industry provides end-to-end tax_administration services to a particular class of large and mid- size businesses nationwide the lmsb division also houses a field specialists organization fso the fso is headed by a director field specialists dfs who reports directly to the division commissioner the fso is closely aligned with the five industry segments staffed with specialists rather than generalists the fso provides the necessary expertise and support to the five industry groups its responsibilities include providing complete domestic and international tax_administration services to meet the needs of mid-size and large businesses within assigned industries participating in the examination function by providing support to the appropriate industry and by conducting fair efficient and timely examinations in their respective specialty areas this unique organizational arrangement ensures fair and consistent treatment of taxpayers across the five industries and faster resolution of issues while the five industries consists primarily of generalists and the fso is staffed primarily with specialists the two organizations are virtually the same in every other respect for example comparison of dfo and dfs position descriptions show a similarity of function and responsibility except of course that the dfs is charged with managing an organization of specialists while the dfos manage organizations staffed with generalists likewise the territory manager position in the field specialists tl-n-3551-01 organization is framed around management of a program in a given geographic area involving the application of technical expertise to examinations in the specialty area while the territory managers under the dfos manage programs with a much broader customer base and compliance activities finally the team managers previously group managers in both organizations perform the same basic functions and are charged with processing cases in the same way the only substantive difference between the two positions is again the fact that the team managers in the specialists organization manage highly skilled technical employees who examine highly complex issues and transactions and provide specialty expertise to the other examination teams while the team managers in the five industries manage generalists who conduct examinations that do not involve speciality issues and transactions requiring the kind of expertise the field specialists provide in accordance with this alignment of responsibilities the group specializing in audits of financial products cases under the old structure became a financial products fields specialists group and fell under the jurisdiction of the director field specialists in the newly created lmsb division notwithstanding the restructuring however the group continues to be responsible for auditing the same class of taxpayers and for monitoring the statute of limitation on assessment with respect to these cases as they did prior to the reorganization thus as before when an examiner is unable to complete the audit within the applicable assessment_period a consent extending the statute of limitation is solicited from the taxpayer if the taxpayer agrees to extend the assessment_period the consent is signed by the team manager previously group manager on behalf of director field specialists previously district_director law and analysis generally the service ha sec_3 years from the date the return is filed to examine the return and to assert a deficiency sec_6501 the taxpayer and the service however may agree to extend this period sec_6501 in order to be valid the agreement must be in writing entered into prior to the expiration of the statutory assessment_period or previously agreed upon extension signed by the taxpayer or the taxpayer’s representative and executed on behalf of the commissioner by an authorized service official sec_6401 sec_301_6501_c_-1 also rhode v united_states 415_f2d_695 9th cir there is no question that the first three requirements necessary for a valid consent were met in the present situation the issue is whether the team manager who executed the consents on behalf of director field specialists of internal revenue was a duly authorized delegate of the commissioner for the reasons enumerated below we conclude that the team manager who signed the consents at issue had the requisite authority to accept the waivers statutory and regulatory provisions sec_6501 provides in relevant part as follows tl-n-3551-01 where before the expiration of the time prescribed in this section for the assessment of any_tax imposed by this title both the secretary and the taxpayer have consented in writing to its assessment after such time the tax may be assessed at any time prior to the expiration of the period agreed upon emphasis added as used in the code the term secretary means the secretary_of_the_treasury or_his_delegate which may include any officer employee or agency of the treasury_department duly authorized by the secretary_of_the_treasury directly or indirectly by one or more redelegations of authority to perform the function mentioned or described sec_7701 a emphasis added with respect to consents extending the period of limitation on assessment sec_301_6501_c_-1 provides that such agreements shall be executed by a district_director or an assistant regional_commissioner the regulation does not mention the commissioner of internal revenue treasury regulations under sec_7701 however provide that if a function is vested by the code in the secretary or_his_delegate and the applicable treasury regulation here sec_301_6501_c_-1 provides that such function may be performed by the assistant regional_commissioner or district_director the provision constitutes a delegation by the secretary of the authority to perform such function to the designated officer_or_employee see sec_301_7701-9 furthermore if such authority is delegated to a subordinate of the commissioner the provision constitutes a delegation of authority by the secretary to the commissioner and a redelegation thereof by the commissioner to the employee see sec_301_7701-9 this is sometimes referred to as the principle of serial redelegation unless redelegation is prohibited or restricted which in the case of statutory extensions it is not the delegate identified in the regulation may redelegate the authority to any officer_or_employee performing services under his supervision and control sec_301_7701-9 moreover the commissioner may redelegate the authority to a subordinate of the designated officer_or_employee and may also redelegate authority to perform such function to other officers or employees under his supervision and control and to the extent he deems proper may authorize further redelegation of such authority id the commissioner may limit the extent to which any officer_or_employee under his supervision and control shall perform any such function id see also sec_301_7701-9 where the treasury regulation does not specify the delegate through which the commissioner assumes implied authority the commissioner may nevertheless claim authority through treasury order which provides that the commissioner is responsible for the administration and enforcement of the internal revenue laws see also sec_7803 tl-n-3551-01 the objectives of delegations the service uses written delegations of authority to redelegate authority from the secretary to various officers the objectives scope and impact of delegation orders are discussed in chapter_4 of irm which provides in pertinent part as follows the objectives of delegations of authority are to a vest authority at the point where immediate responsibility has been placed to meet these objectives authority should be delegated directly to the lowest level expected to take final action delegating authority to the lowest level for action means that a every intervening line supervisory position up to and including the commissioner has the same authority delegation orders remain in effect until revoked or superceded existing delegations of authority made by a service official remains the responsibility of the position no matter who serves as incumbent it is treated as if it was ordered by the new incumbent unless or until he she revises or revokes the authority when organizational changes are made which change title designation without substantive changes in functional activity existing delegation orders remain in effect until updated by the appropriate authority irm date thus the primary objective of a delegation_order is to vest front line employees and their immediate supervisors with the requisite authority to perform the duties id unless specifically stated otherwise delegation orders are not intended to take away authority previously granted to persons serving in positions that require the exercise of such authority both before and after the effective date of a revised delegation_order see eg manual transmittal irm date irm delegations prior to reorganization the authority to redelegate and limit the authority to execute consents extending the statute of limitation on assessment has been exercised by the commissioner in commissioner’s delegation_order cdo as in existence prior to the stand-up of the lmsb division cdo provided in relevant part as follows tl-n-3551-01 the authority to sign all consents fixing the period of limitations on assessment or collection may be redelegated but not below the following levels collection - revenue officers collection support function managers grade gs-7 or higher automated collection branch managers grade gs-7 or higher and tax examiners gs-7 or higher examination - reviewers grade gs-11 or higher group managers including large case managers chiefs planning and special programs and personnel assigned thereto grade gs-11 or higher returns classification specialists and returns classification officers grade gs-11 cdo e - f rev date the authority set forth in cdo was further redelegated by various local orders as relevant here a typical local delegation_order would have provided as follows pursuant to the authority vested by commissioner of internal revenue delegation_order no as revised i hereby delegate authority to sign all consents fixing the period of limitation on assessment or collection to the incumbent of and persons acting in positions down to the levels shown below examination_division group managers section chiefs planning quality management branch fraud suspense coordinators - gs-13 - p qmb see dd-ill-12 date delegations as amended to confirm to new organizational structure on date the deputy commissioner transmitted the first of two updates to commissioner delegation_order system formerly commissioners delegation_order handbook the update was explained as follows as we phase in the new organization some new units will go into effect while districts regions and the national_office are still operating for example the new tax exempt and government entities te_ge organization will begin operating in the date - date time frame administering the tax laws for te_ge taxpayers and managing administrative functions like travel and personnel actions for tl-n-3551-01 te_ge employees at the same time district directors and other officials will perform these functions for taxpayers and employees not assigned to te_ge to ensure that the new divisions and units have the authority they need as they begin operations the commissioner and deputy commissioners chartered a team to update the national delegation orders these will empower the new organizations to perform their missions while maintaining authority in the current organization this revision includes new titles that reflect the changes in the organization to date notes inserted into each delegation_order identify the new titles in some instances new titles were inserted into existing paragraphs and are identified by bolded text also in cases where positions had previously been abolished new titles were inserted and bolded manual transmittal irm date one of the numerous delegation orders that were updated in date to conform to the new organizational structure was cdo as revised cdo expressed in a note appended to paragraph that the authority to execute consents extending the statute of limitation on assessment on behalf of the commissioner was additionally delegated to l msb directors of compliance and directors field operations see irm cdo note rev supp date delegates were additionally authorized to redelegate the authority to a level no lower than chief review and assistance personnel assigned to the examination district_office support unit gs-11 or higher document matching branch customer service branch managers revenue_officer reviewers and customer service_center branch managers among others cdo note the delegation_order continued the delegation of authority to regional commissioners and district directors on date a second update to the cdos was issued under a transmittal from the deputy commissioner although published on date the update was effective date in relevant part the manual transmittal stated as follows in date we issued a revision of this irm to include new titles reflecting the changes in the organization these were inserted into paragraphs using notes or into existing text using a bold font this revision includes additional new titles or other modifications that reflect the changes in the organization to date manual transmittal irm date tl-n-3551-01 the update of cdo provided for the following delegates in the lmsb organization to have the authority to execute consents fixing the period of limitation on assessment on behalf of the commissioner lmsb director international and directors field operations irm cdo note rev supp date these delegates were further authorized to redelegate the authority to a level no lower than lmsb team managers cdo second note although the date cdo does not list the lmsb division commissioner as an authorized delegate the principle of serial redelegation discussed above ensures that all of the officials in the chain of command between the commissioner and the directors field operations dfos including the division commissioner have the requisite authority to execute consents on behalf of the commissioner see irm see also irm date superseded sec_301_7701-9 this ensures that the officials supervising lower level delegates hold the same authority as those they supervise and thus are able to in effect supervise the use of that authority see irm in addition to the authority delegated to the division commissioners by virtue of cdo division commissioners are also authorized to take actions previously delegated to district directors regional commissioners directors of service centers and assistant commissioners by treasury regulations treasury decisions or revenue procedures for matters under their jurisdiction or cases under their responsibility and to delegate same to officers and persons under their supervision except where prohibited by law or where inconsistent with a cdo irm cdo rev date emphasis supplied accordingly although not listed in sec_301_6501_c_-1 the lmsb division commissioner can consent to a taxpayer’s waiver of the period of limitation on assessment either pursuant to cdo or under the principle of serial redelegation likewise he can redelegate this authority and can permit his delegates to further redelegate the authority as long as the redelegation is not inconsistent with cdo cdo exercising their authority the division commissioners for purposes of efficiency and administration have set up uniform systems of division delegation orders that redelegate authority delegated to them and their subordinates by the cdos treasury regulations and other sources of authority these division-wide delegations resemble and accomplish the same purpose as prior local delegations by regional this revision substituted the term director international for the language directors of compliance and continued the delegation to the directors field operations tl-n-3551-01 commissioners and district directors they exist to transmit redelegable authority within any limitations of the superior delegation on date the lmsb division commissioner delegated to lmsb territory managers and team managers the authority to sign their names on behalf of the director of field operations to all consents fixing the period of limitations on assessments see lmsb division delegation_order date the order further provides that when consent agreements are executed by the delegates of the director of field operations the director’s name which may be written typed or stamped should be placed directly above his her title and an illustration is provided id the directive mirrors the procedures in existence prior to the reorganization in addition on date and made effective date the lmsb commissioner delegated to all lmsb directors and deputy directors the authority to take actions previously delegated to district directors by treasury regulations for matters under their jurisdiction or cases under their responsibility and to delegate same to officers and persons under their supervision lmsb division delegation_order date the delegation is subject_to the restrictions set forth in cdo and cdo both orders contain standard ratification language see lmsb division delegation orders date and date the practice of redelegating the authority delegated by the commissioner to an official’s line subordinate is longstanding and specifically referenced in prior delegation_order guidance see irm date superseded although the reference to this principle has been omitted from the more streamlined current guidance we do not regard the omission as a change in technical position see manual transmittal irm date mentioning only changes to procedures for preparing revising and rescinding delegation orders tl-n-3551-01 other means of transmitting authority the service has historically recognized that delegations of the commissioner’s authority can be transmitted in a number of formats and ways not all of which are styled orders see irm accord irm date superseded for example authority can be transmitted by properly crafted memorandum or by functional statement id these statements define a group of activities performed to achieve an organization’s mission irm as historically interpreted such statements constitute a delegation of authority to the responsible official who is the incumbent of the position or head of the organizational entity to which the assignment is made see irm date superseded by irm date this includes the authority to perform whatever official acts are necessary to exercise such functions and carry out the service’s mission including the issuance and signing of official documents irm analysis the version of cdo that was effective on and after date and is also effective today is the version published on date this version of the cdo delegates the authority to sign consents within lmsb operating division to dfos and the director international see cdo note rev supp date no delegation to other lmsb officials is expressly made id similarly lmsb division delegation_order redelegates the authority to execute consents extending the period of limitation on assessment to team managers and their line superiors territory managers to sign their names on behalf of the director of field operations see lmsb division delegation_order date it also does not reference the dfs the order makes no mention of the director international or the dfs nonetheless it is a proper albeit more detailed delegation of authority granted to the dfos by cdo notwithstanding the lack of an express mention of the dfs in cdo however we conclude that team managers in the field specialists organization who perform the same function as team managers in the five industry organizations and are responsible for monitoring and protecting the applicable limitation statutes have the requisite authority to execute consents extending the assessment_period on behalf of the commissioner first neither version of cdo was meant to alter or supersede existing delegations of authority to the extent a duly authorized delegate continued to historically functional statements have been published in irm and prior to that in irm functional statements such as those included in stand-up packages sent to the commissioner have not yet been incorporated into irm tl-n-3551-01 hold a functionally equivalent position and to discharge the same duties as prior to the reorganization see generally irm manual transmittal irm date this is evident from the language and the structure of these orders additionally despite the recent amendments to cdo no substantive changes in the delegation of authority were made the addition of new titles to cdo was necessitated by changes in the service’s organizational structure not by an administrative policy decision to alter the chain of delegation all of the post- reorganization delegation orders incorporate and continue the prior delegations for example cdo which has been revised twice since the beginning of and will continue to be revised as the service refines its new structure still contains references to district directors and regional commissioners see also cdo rev date this is not to say that the current cdo continues to be a valid and enforceable delegation of authority to positions that no longer exist rather the continued reference to dds and rcs demonstrates that the changes were not designed to replace the prior structure but only to fill in gaps created by the restructuring the natural implication of this is that the service and the commissioner intended persons whose position and responsibilities remained virtually the same throughout the reorganization to perform their duties without lapse in the necessary authority the legislative_history of rra supports this conclusion see pub_l_no sec_1001 112_stat_685 with respect to sec_1001 the legislative_history provides in pertinent part as follows the irs commissioner is directed to restructure the irs by eliminating or substantially modifying the present-law three-tier geographic structure and replacing it with an organizational structure that features operating units serving particular groups of taxpayers with similar needs the legality of irs actions will not be affected pending further appropriate statutory changes relating to such a reorganization eg eliminating statutory references to obsolete positions h_r conf_rep no 105th cong 2d sess date while the history is not specifically directed at delegations within the control of the agency it stands to reason that the legality of less important regulatory and administrative delegations as opposed to statutory ones should also not be affected pending further appropriate changes relating to the reorganization further the minimal change in the functional responsibility of group team managers before and after the stand-up of lmsb supports the conclusions that no substantive change in the delegation of authority to these individuals was contemplated as noted above prior to the stand-up of lmsb division group managers in the examination_division were responsible for monitoring the statute of limitation on assessment on cases assigned to their group although the title of the group manager changed to team manager and team managers no longer report to a district_director their tl-n-3551-01 function and that of their group remain virtually the same in fact responsibility for certain cases including responsibility for monitoring and protecting the assessment statute has typically stayed with the same group the responsibility to monitor applicable statute of limitation is also not limited to team managers in field operations team managers whose teams audit cases in the field specialists organization are likewise responsible for monitoring and protecting the limitation periods without authority to accept consents extending the statutory period the team managers would not be able to perform their respective functions it stands to reason therefore that the commissioner intends that individuals serving in the position of a team manager in the lmsb division whether in the dfo or dfs parts of the organization have the authority to execute consents on his behalf the case law supports this interpretation see 101_tc_374 aff’d 40_f3d_385 5th cir cindrich v commissioner t c memo aff’d without opinion 770f 2d 3d cir in both cindrich and mecom the tax_court was called upon to determine the validity of consents extending the statute of limitation on assessment signed by service officials holding titles not mentioned in the local delegation_order cdo effective at the time of mecom delegated the authority to execute consents to district directors and authorized a redelegation to reviewers grade gs-11 group managers case mangers and return program managers mecom t c pincite citing cdo rev date the district_director however failed to expressly name all of these positions in the local delegation_order the taxpayer argued that a consent signed by a case manager and a classifier screener were invalid because they were not executed by a duly authorized delegate of the commissioner the tax_court found the consents valid the court focused on position equivalency between group manager case manager and a classifier screener the court noted both positions are held by supervisors who are assigned responsibility for seeing that the period of limitation for cases within their group is kept open and who are called on to sign consents extending the time to assess tax in carrying out their responsibility mecom t c pincite the court further stated where different titles are used to describe the same position person holding either title are delegated the necessary authority to sign consents id pincite citing cindrich supra although there are differences between mecom and cindrich and the present situation these distinctions are not meaningful when the purpose and scope of a delegation_order is considered the holdings of mecom and cindrich afford positions performing the tl-n-3551-01 same function under different titles the authority that is delegated to either position in the instant situation the delegation_order expressly mentions team managers in the five industries but not team managers who perform the same duties within the field specialists organization the express inclusion of dfo team managers does not however necessitate nor imply that dfs team managers are excluded team managers under both dfos and the director field specialists are expected to process cases in the same way including obtaining consents when necessary to protect the statute internal documents describe the field specialists organization as aligned with the five industry groups participating in the examination function by providing support in their respective specialty areas and supporting the examination function by conducting efficient fair and timely examination in their respective area see lmsb employee reference guide p date the organizational blueprint referred to this organization as examination specialists who would conduct efficient fair and timely examinations in their respective specialty areas doc irs organizational blueprint pp - rev in addition the team manager position description for both organizations is very similar except that the position of a team manager in the dfs organization is framed around managing field specialists who examine specialty issues and transactions and who provide specialty expertise while the team managers under the dfos manage examinations that do not involve specialty issues and transactions requiring such speciality expertise similarly the territory manager position description for both organizations is very similar except that the territory manager position in the dfs organization is framed around the management of a program in a given geographic area involving the application of technical expertise to examinations in the specialty area while the territory manager’s in the dfos organizations manage more broadly based customer service and compliance activities finally the levels of management in both organizations are virtually parallel both organizations have front-line team managers and second level territory managers the only discernible difference is that the field specialists organization has an intervening gs-15 level rendering the dfs the first executive in charge of team and territory managers in this respect he is the same as a dfo a comparison of dfo and dfs position descriptions also shows a great similarity of function except that again the dfs is charged with managing a comprehensive domestic and international tax_administration program for specialists as opposed to generalists while the dfs is responsible for the provision of complete domestic and international tax_administration services to meet the needs of lmsb entities within assigned industries his organization is made available to support generalist examination teams as well applying these facts to the reasoning adopted by the courts in cindrich and mecom leads us to conclude that the team managers in the field specialists organization possess requisite authority to execute consents extending the statute of limitation on assessment on behalf of the commissioner tl-n-3551-01 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call branch administrative provisions and judicial practice at if you have any further questions
